Kirkpatrick, C. J.
— This action was brought before Daniel Van Riper, Esquire, one of the justices of the peace for the county of Bergen, and from his judgment there was an appeal to the Court of Common Pleas of that county.
[*] The reasons for reversal chiefly relied upon are, that there was no copy of accounts or state of demand filed with the justice, and that he refused, notwithstanding, to nonsuit the plaintiff; and in the second place, that the Common Pleas proceeded to hear witnesses and to affirm the justice’s judgment, without such copy of accounts or state of demand.
It is true that a copy of accounts comes up with these proceedings to this Court, but there is no mention of it in the transcript of the justice’s docket, nor of the time of *73filing, nor, indeed, is it marked as filed, at all. For aught that appears then, (and we can supply nothing,) no state of demand was filed on the return day of the summons, or in any way exhibited against or shewn to the defendant. He was therefore entitled to this motion of non-suit against the plaintiff. But this, the justice refused; not because there was a legal demand filed, but because the boy was under age. A strange unintelligible reason for refusing a non-suit. The justice I think, was manifestly in an error — Nor do I see how this is cured by the judgment of the Pleas. They are to proceed upon the same documents, &c. as the justice did. And they upon these documents have affirmed the judgment. I think the proceeding is wrong in substance. The party is condemned without having seen, so far as appears on the record, the charge against him.
John G-. Macwliorter, for plaintiff.
J udgment must be reversed, as it appears to me.
Rossjst.Ii, J — Concurred.
Pennington, J.
— As I am a kinsman of Mr. Sanford, one of the parties, I must declino giving any opinion in this cause. — J udgment reversed.